J-S48045-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

KEVIN J. SHERLOCK,

                            Appellant                No. 2069 MDA 2013


              Appeal from the Judgment of Sentence June 4, 2013
                in the Court of Common Pleas of Centre County
               Criminal Division at No.: CP-14-CR-0000246-2012




COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

KEVIN J. SHERLOCK,

                            Appellant                No. 2070 MDA 2013


              Appeal from the Judgment of Sentence June 4, 2013
                in the Court of Common Pleas of Centre County
               Criminal Division at No.: CP-14-CR-0001752-2012


BEFORE: DONOHUE, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED OCTOBER 03, 2014




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S48045-14


        Appellant, Kevin J. Sherlock, appeals from the judgment of sentence

entered on June 4, 2013, following his jury conviction of two counts of

recklessly    endangering      another     person   (REAP)1   and   one   count   of

endangering the welfare of children (EWOC).2            For the reasons discussed

below, we affirm.

        On January 24, 2012, the police arrested Appellant and charged him

with REAP, simple assault,3 and harassment.4           The charges arose from a

January 23, 2012 incident involving Appellant and his former girlfriend. On

February 1, 2012, the magisterial district judge bound the charges over to

the Court of Common Pleas.           On September 20, 2012, the police arrested

Appellant on new charges of EWOC, simple assault,5 and REAP, arising from

the same incident.       Ultimately, the two informations were consolidated for

trial. (See Notice of Consolidation, 11/08/12).

        On November 30, 2012, Appellant filed a motion for appointment of a

special prosecutor or, in the alternative, for re-assignment of the prosecutor.

Appellant argued that it was improper to allow Assistant District Attorney

____________________________________________


1
    18 Pa.C.S.A. § 2705.
2
    18 Pa.C.S.A. § 4304(A)(1).
3
    18 Pa.C.S.A. § 2701(a)(3).
4
    18 Pa.C.S.A. § 2709(a)(1).
5
    18 Pa.C.S.A. § 2701(a)(1).



                                           -2-
J-S48045-14


Sean P. McGraw to prosecute the matter because, in 2004, when the Centre

                                                                    rney   McGraw

represented Appellant in a burglary case.              (See N.T. Motion Hearing,

12/03/12, at 3-4). The trial court denied the motion on December 3, 2012.

       On January 21, 2013, the Commonwealth filed motions in limine to

                                         tions and adult conviction of crimen falsi,

namely fourteen juvenile adjudications for theft from a motor vehicle and

certain adult convictions.6          (See                               in Limine,

1/21/13, at 2-3).       The Commonwealth also sought to preclude Appellant

from making impermissible attacks on the character of the victim. (See id.

at 3-5).     Following oral argument on January 23, 2013, the trial court

                                               in limine

2004 adult conviction of burglary, denied it with respect to all other adult

convictions, and took the issue of the juvenile adjudications under

advisement. (See N.T. Motion Hearing, 1/23/13, at 34). The trial court also

                                                           in limine to preclude



introduce evidence that the victim had previously assaulted him, that she

____________________________________________


6
  We note that, based upon statements made during oral argument on the
motions in limine, it appears that Appellant also filed a motion in limine
regarding the admissibility of his prior adjudications and convictions. (See
N.T. Motion Hearing, 1/23/13, at 3). However, that motion is not listed on
the docket and we have been unable to locate it.



                                           -3-
J-S48045-14




she received accelerated rehabilitation following a charge of driving under

the influence. (See                            in Limine, supra at 5-6; N.T.

Motion Hearing, supra at 35-36).

      A jury trial took place on January 25, 2013.       At trial, the victim

testified that, soon after entering into a relationship with Appellant in the

summer of 2010, she became pregnant. (See N.T. Trial, 1/25/13, at 48).

However, the couple broke up in December 2011, when Appellant became

involved with another woman. (See id. at 51-54).

      On January 23, 2012, the victim drove their pick-up truck to

                                                              See id. at 56-

58). Appellant got into the truck and sat in the back, because the baby was

in the front in a car seat. (See id. at 60). The victim was driving the truck

when the parties got into an verbal altercation. (See id.). The victim drove



truck; Appellant refused. (See id. at 61).     The victim got back into the

vehicle and began to drive to her residence, continuing to argue with

Appellant.   (See id. at 62-63).   As they argued, Appellant grabbed the



the front bucket seats of the truck, while trying to grab the keys from the

ignition. (See id. at 63).




                                    -4-
J-S48045-14


       When the victim yelled that Appellant was breaking her arm, Appellant

released it, but then reached from behind from the victim and put his hands

over her mouth and nose; again trying to grab the keys from the ignition.

(See id. at 64-65). As the victim continued to drive, Appellant hit her in the

back of the head twice and hit her in the right eye. (See id. at 67-69). The

two continued to argue and throw items out of the window of the truck.

(See id. at 71-72). Ultimately, the victim stopped the truck, removed the

                                                               See id. at 72-

74).



evidence eight text messages sent by the victim to Appellant wherein she



she was angry, bitter and jealous.    (See id. at 104-12).     The trial court

allowed the use of three of the text messages but refused to admit the rest.

(See id.).

       Appellant testified in his own defense.   (See id. at 169-246).     In

rebuttal, the trial court allowed the Commonwealth to introduce evidence of



adjudications for theft from a motor vehicle. (See id. at 257-61).

       Following trial, the jury found Appellant guilty of two counts of

recklessly endangering another person and one count of endangering the




                                     -5-
J-S48045-14


welfare of a child; it found Appellant not guilty of simple assault. The trial

court found Appellant not guilty of harassment.

       On June 4, 2013, the sentencing court sentenced Appellant to an

aggregate term of incarceration of not less than twenty-two nor more than

forty-eight months to be followed by one year of probation. Appellant filed a

timely post-sentence motion, challenging the weight and sufficiency of the

evidence, which the trial court denied on November 13, 2013.         Appellant

filed the instant, timely appeal.7

       On appeal, Appellant raises the following questions for our review:

       I.
              for [a]ppointment of a [s]pecial [p]rosecutor, or, in the
              alternative, [r]e-[a]ssignment of a [p]rosecutor?

       II.                                                        m]otion
              [in limine
              [fourteen] juvenile adjudications on [t]heft from a [m]otor
              [v]ehicle and [two] juvenile adjudications for [c]riminal
              [c]onspiracy, which were all dated from over [ten] years
              ago, along with an adult conviction for [b]urglary?


       III.   Did the [t]rial [c]ourt err in allowing the Commonwealth to
              read [o]rders of a [b]urglary conviction and [sixteen]
              juvenile adjudications into the record in rebuttal without
              laying a proper foundation?




____________________________________________


7
  Appellant filed a timely concise statement of errors complained of on
appeal on December 5, 2013. See Pa.R.A.P. 1925(b). The trial court issued
an opinion on December 19, 2013. See Pa.R.A.P. 1925(a).




                                           -6-
J-S48045-14


       IV.    Did the [t]rial [c]ourt err in refusing to permit the [j]ury to
              view and hear testimony regarding all text messages sent
              by [the victim] to Appellant?


       V.
              [m]otion [in limine] to [p]reclude [i]mpermissible [a]ttacks
              on the [c]haracter of [the victim]?


       VI.                                                     -
              [s]entence [m]otion with respect to the weight and


                            -11).

       In his first claim, Appellant alleges that the trial court erred in denying

his motion for appointment of a special prosecutor8 or, in the alternative, re-

assignment of a prosecutor. (See                              -26). As discussed

above, Appellant contends that A.D.A. McGraw had a conflict of interest

because he previously represented Appellant in a burglary case and the

Commonwealth used the fact of the burglary conviction to impeach Appellant

at trial.    (See                                -24, 26; N.T. Motion Hearing,

12/03/12, at 3-4).). This issue lacks merit.



counsel, we employ a plenary standard of review. See Weber v. Lancaster



____________________________________________


8

his request for appointment of a special prosecutor and sought that the trial
court order a different assistant district attorney be assigned to the matter.
(See N.T. Motion Hearing, infra at 3).



                                           -7-
J-S48045-14


Newspapers, Inc., 878 A.2d 63, 80 (Pa. Super. 2005), appeal denied, 903
A.2d 539 (Pa. 2006).



is devoid of citation to relevant law and because he fails to explain the

conflict of interest in this matter.    (See id. at 25-26).    While Appellant

                          certain that Attorney McGraw acquired confidential



Appellant does not provide any examples of confidential information being

used against him in the instant matter.      (Id. at 26).   The record reflects

that, at trial, the only use made of the 2004 conviction was that Attorney

McGraw read a portion of the criminal information and a portion of the

sentencing order, both matters of public record, to the jury. (See N.T. Trial,

1/25/13, at 259-60). Thus, Appellant has not demonstrated that Attorney

McGraw made use of any confidential information obtained during his

representation of Appellant in a completely unrelated matter nearly ten

years prior to the instant proceedings.

      Moreover, Pennsylvania Rule of Professional Conduct 1.11 states in

pertinent part:

           Rule 1.11. Special Conflicts of Interest for Former
      and Current Government Officers and Employees

                                 *      *    *




                                       -8-
J-S48045-14


     (1) any judicial or other proceeding, application, request for a
     ruling or other determination, contract, claim, controversy,
     investigation, charge, accusation, arrest or other particular
     matter involving a specific party or parties; and

     (2) any other matter covered by the conflict of interest rules of
     the appropriate government agency.

                                *    *    *

     EXPLANATORY COMMENT
     [1] A lawyer who has served or is currently serving as a public
     officer or employee is personally subject to the Rules of
     Professional Conduct, including the prohibition against current
     conflicts of interests stated in Rule 1.7. In addition, such a
     lawyer may be subject to statutes and government regulations
     regarding conflict of interest.

                                *    *    *

      [4] This Rule represents a balancing of interests. On the one
     hand, where the successive clients are a government agency and
     another client, public or private, the risk exists that power or
     discretion vested in that agency might be for the special benefit
     of the other client. A lawyer should not be in a position where
     benefit to the other client might affect performance of the

     Also, unfair advantage could accrue to the private client by
     reason of access to confidential government information about

     government service. On the other hand, the rules governing
     lawyers presently or formerly employed by a government
     agency should not be so restrictive as to inhibit transfer
     of employment to and from the government.                      The
     government has a legitimate need to attract qualified
     lawyers as well as to maintain high ethical standards.
     Thus, a former government lawyer is disqualified only
     from particular matters in which the lawyer participated
     personally and substantially. The provisions for screening in
     paragraph (b) are necessary to prevent the disqualification rule
     from imposing too severe a deterrent against entering public
     service. The limitation of disqualification in paragraphs (a)(2)
     and (d)(2) to matters involving a specific party or parties, rather


                                    -9-
J-S48045-14


       than extending disqualification to all substantive issues on which
       the lawyer worked, serves a similar function.

                                       *       *    *


       continue in another form. In determining whether two particular
       matters are the same, the lawyer should consider the extent to
       which the matters involve the same basic facts, the same or
       related parties, and the time elapsed.

Pa.R.P.C. 1.11 (emphasis added). Thus, the rule is not client specific, rather



or a continuation of the prior matter. Here, we have two entirely separate

incidents, separated by a span of years. The record does not demonstrate

any relationship between the 2004 burglary conviction and the instant



appointment of a special prosecutor or, in the alternative, re-assignment of



       In his second claim, Appellant avers that the trial court erred in

                                               in limine allowing rebuttal evidence of

                                                                om a motor vehicle,

two juvenile adjudications for criminal conspiracy, and one adult conviction

for burglary.9 (See                                 -34).

____________________________________________


9
 While Appellant appears to claim in his statement of the questions involved
and in the caption to his argument that the trial court wrongly admitted his
adult conviction for burglary, he does not make any argument regarding the
admissibility of this conviction in the body of his brief. (See
(Footnote Continued Next Page)


                                           - 10 -
J-S48045-14


           A motion in limine is a procedure for obtaining a ruling on
      the admissibility of evidence prior to or during trial, but before

      or deny a motion in limine is generally subject to an evidentiary
      abuse of discretion standard of review.

             The admissibility of evidence is at the discretion of the trial
      court and only a showing of an abuse of that discretion, and
      resulting prejudice, constitutes reversible error.

            The term discretion imports the exercise of judgment,
      wisdom and skill so as to reach a dispassionate conclusion,
      within the framework of the law, and is not exercised for the
      purpose of giving effect to the will of the judge. Discretion must
      be exercised on the foundation of reason, as opposed to
      prejudice, personal motivations, caprice or arbitrary actions.
      Discretion is abused when the course pursued represents not
      merely an error of judgment, but where the judgment is
      manifestly unreasonable or where the law is not applied or
      where the record shows that the action is a result of partiality,
      prejudice, bias or ill will.

             Where the discretion exercised by the trial court is
      challenged on appeal, the party bringing the challenge bears a
      heavy burden. . . . [I]t is not sufficient to persuade the appellate
      court that it might have reached a different conclusion if, in the
      first place, charged with the duty imposed on the court below; it
      is necessary to go further and show an abuse of the
      discretionary power. . . . We emphasize that an abuse of
      discretion may not be found merely because the appellate court
      might have reached a different conclusion, but requires a
      showing of manifest unreasonableness, or partiality, prejudice,
      bias, or ill-will, or such lack of support as to be clearly
      erroneous.



                       _______________________
(Footnote Continued)

Brief, at 10, 27-34). Because Appellant abandoned this claim, we find it
waived. See Commonwealth v. Jones, 815 A.2d 598, 604 n.3 (Pa. 2002)
(claims raised in the statement of questions involved but not pursued in the
body of the brief are waived).



                                           - 11 -
J-S48045-14


             To constitute reversible error, an evidentiary ruling must
        not only be erroneous, but also harmful or prejudicial to the
        complaining party.

Commonwealth v. Williams, 91 A.3d 240, 248-49 (Pa. Super. 2014) (en

banc) (quotation marks, indentations, and citations omitted).

        This Court has held that evidence of character or a particular character

trait is not admissible to prove that a defendant acted in accordance with

that trait on a certain occasion. See Commonwealth v. Buterbaugh, 91
A.3d 1247, 1263 (Pa. Super. 2014). However, such evidence is admissible

as crimen falsi evidence or as rebuttal of evidence of good character. See

id.

the witness has been convicted of a crime, whether by verdict or by plea of

guilty or nolo contendere, must be admitted if it involved dishonesty or false



                                               10
                                                    which, in the instant matter, are over

ten years old. See Pa.R.E. 609(b)(1).

        With respect to the admission of a conviction outside the ten-year

period, our Supreme Court has stated:

        the following factors should be considered by the trial court in
        determining whether previous convictions, which are outside the
        ten-year time frame, are admissible for purposes of
        impeachment: (1) the degree to which the commission of the
____________________________________________


10
      Evidence of juvenile ad

609(d).



                                          - 12 -
J-S48045-14


      prior offense reflects upon the veracity of the defendant-witness;
      (2) the likelihood, in view of the nature and extent of the prior
      record, that it would have a greater tendency to smear the
      character of the defendant and suggest a propensity to commit
      the crime for which he stands charged, rather than provide a
      legitimate reason for discrediting him as an untruthful person;
      (3) the age and circumstances of the defendant; (4) the strength

      this evidence as compared with the availability to the defense of
      other witnesses through which its version of the events
      surrounding the incident can be presented; and (5) the existence


Commonwealth v. Rivera, 983 A.2d 1211, 1227 (Pa. 2009), cert. denied,

560 U.S. 909 (2010) (citation and footnote omitted).

      In the instant matter, the trial court, after noting the Rivera factors,

stated its reasons for admitting the juvenile adjudications as follows:

            In the instant case, the jury was required to make a

                                     crimen falsi were relevant to the

      distinct from the crimes for which [Appellant] was being tried,
      and gave no indication to the jury that [Appellant] had any
      propensity to commit crimes similar to the ones for which he was
      on trial. Additionally, it is presumed that the jury follows the
      instructions given by the trial court.      Commonwealth v.
      Housman, 986 A.2d 822[, 837] (Pa. 2009)[, cert. denied, 131
S. Ct. 199 (2010)]. This [c]ourt gave the jury instructions that

      record insofar as it affected his truthfulness, and were not to
      consider it as proof or evidence that he had a propensity to
      commit crimes.

            Further, no other alternative methods for impeaching

      their infant son were the only witnesses to the incident which
      took place. Both [Appellant] and [the victim], testified, and the
      jury was forced to make a credibility determination as to their
      testimony. Had [the victim] also had a prior record of crimes of
      crimen falsi, this [c]ourt would have permitted its introduction

                                    - 13 -
J-S48045-14


      for impeachment purposes.    This [c]ourt did not abuse its
                                                  nile adjudications
      for crimes of crimen falsi to be admitted to impeach his
      credibility.

(Trial Court Opinion and Order, 11/13/13, at 11-12).

      In Rivera, our Supreme Court specifically upheld the admission of

crimen falsi convictions over ten years old in similar circumstances, where




credibility, and where the juvenile adjudications did not suggest a propensity

to commit the crimes at issue. Rivera, supra at 1228-29. Given this, we



juvenile crimen falsi adjudications. See id.

merit.

      In his third claim, Appellant contends that the trial court erred in



adjudications orders and an order of burglary conviction without laying a

proper evidentiary foundation. (See                                -36). Appellant

argues   that,   in   order   to   admit   the   crimen   falsi   convictions,   the

Commonwealth was required to call as witnesses both the custodian of the

records and one of the prosecutors from the prior cases. (See id. at 35).

We disagree.

      Our standard of review is well-settled; we may only reverse a trial




                                      - 14 -
J-S48045-14


its discretion.                                           , 836 A.2d 966, 968 (Pa.

Super. 2003), appeal denied, 845 A.2d 817 (Pa. 2004).                The Pennsylvania

                                                     satisfy   the    requirement   of

authenticating or identifying an item of evidence, the proponent must

produce evidence sufficient to support a finding that the item is what the



Evidence also state that certain documents are self-authenticating, including

a certified copy of a public record. See Pa.R.E. 902(4).

      Here, the Commonwealth admitted certified copies of three juvenile

adjudication      orders,   one   certified   copy   of   Centre     County   Criminal

Information 2004-53, and one certified copy of the sentencing order in that

same case. (See N.T. Trial, 1/25/13, Commonwealth Exhibits 5-9). These

records are self-authenticating. See Pa.R.E. 902(4). Thus, the trial court

did not err in allowing the Commonwealth to read them into the record

without calling as witnesses the custodian of the records or the prosecutors.



      In his fourth claim, Appellant maintains that the trial court abused its

discretion by refusing to allow into evidence all of the text messages sent by

the victim. (See                              37-40). Appellant states that these




                                        - 15 -
J-S48045-14


at 37). At trial, Appellant sought to introduce eight text messages between

the victim and Appellant.   (See N.T. Trial, 1/25/13, at 104-12).      The trial

court permitted the introduction of three of the messages dated January 21,

22, and 23, 2013, during which the victim stated, in pertinent part:

      Nop [sic]. Told ya [sic] if you stayed with that man monkey you

      today, I mean it when I say the next time you see him will be in
      court.

                                 *      *      *



      attention to and jealous of ppl [sic] who find a way through hard
                                                              y I am so


                                  *     *      *


      about or want. Sorry. Hard to break the habit of talking to you.

                                                                 ignore

      fucking pathetic.

(Defense Exhibits 5-7; see also N.T. Trial, 1/25/13, at 105-06). The trial

court refused to admit the remaining five undated texts, which stated in

pertinent part:

      I
      nigger.

                                 *      *      *

      Stayed with your slut last night?

                                 *      *      *

                                      - 16 -
J-S48045-14




                                 *     *      *

     . . . But I do not appreciate you leaving us stranded and shutting
     off your phone so you can forget about your child and fuck
     niggers.

                                 *     *      *



     Good job.    Fuckin [sic] your nigger more important than
     spending time with your son? You been caught. Again. Fucker.

     Never allowed to see your son. Ever.

(Defense Exhibits 8-12; see also N.T. Trial, at 107-10).         The trial court

declined to admit these four texts because of the lack of date and time

stamps, and because, with respect to Defense Exhibit 11, it appeared to be

incomplete.   (See Trial Court Opinion and Order, 11/13/13, at 7-8).        The

trial court did not admit Defense Exhibit 12, which was time and date

stamped, because it appeared incomplete and because it was not part of the

series of texts leading up to the events of January 23, 2012. (See id. at 8).



needlessly cumulative and potentially more prejudicial than probative, as

their admission could create the potential for the jury to improperly

determine that [the victim] provoked [Appellant] into assaulting her, despite

                                                  Id. at 8-9).




                                     - 17 -
J-S48045-14


      The Pennsylvania Supreme Court has long stated that a trial court has

the right to exclude evidence that is cumulative of other evidence.         See

Commonwealth v. Chmiel, 30 A.3d 1111, 1136 (Pa. 2011). Here, at trial,

the victim testified on both direct and cross-examination that, she was

jealous, angry and hurt that Appellant was seeing another woman, that she

did not want this woman to have contact with their child, and that she called



(N.T. Trial, 1/25/13, at 52-53, 56, 61, 63, 66, 84, 88, 98-99, 103-04).

Thus, Appellant had ample opportunity to place before the jury evidence that

the victim was angry with him, jealous of his new girlfriend, and did not like

that his new girlfriend was African-American. The excluded text messages

were cum

                                                                            See

Commonwealth v. Sattazahn, 763 A.2d 359, 364-65 (Pa. 2000), affirmed,

537 U.S. 101 (2003) (trial court did not err in excluding evidence of police

report wherein witness admitted he lied to police when defense counsel was

able to cross-examine victim with respect to another police report that said

same thing).

      In his fifth claim, Appellant argues that the trial court erred in granting

                               in limine to preclude impermissible attacks on

the character of the victim.    (See                           -42).   Appellant

claims that he should have been allowed to develop evidence regarding the


                                       - 18 -
J-S48045-14


                         tal illness, her cutting herself, her abuse of both legal



involvement with Children and Youth Services, and past physical assaults on

Appellant.   (See id. at 41).      Appellant explains that this evidence was

relevant to show why he left the victim. (See id.). As discussed above, a

                                                      in limine is subject to an

evidentiary abuse of discretion standard. See Williams, supra at 248.

     In

character, the Pennsylvania Rules of Evidence state in pertinent part:


     Untruthfulness

     (a) Reputation Evidence.                                      may be

     reputation for having a character for truthfulness or
     untruthfulness. But evidence of truthful character is admissible

     attacked. O
     truthfulness or untruthfulness is not admissible.

     (b) Specific Instances of Conduct. Except as provided in
     Rule 609 (relating to evidence of conviction of crime),

     (1)     the character of a witness for truthfulness may not be
             attacked or supported by cross-examination or extrinsic

             conduct; . . . .



conduct are admissible to show a



Commonwealth v. Minich, 4 A.3d 1063, 1071 (Pa. Super. 2010) (citation

                                      - 19 -
J-S48045-14


omitted). A panel of this Court gave the example of evidence of the victim

blood-thirsty character being admissible in a case where the defendant

claimed self-defense. See id. at 1071-



                            g the alleged criminal episode upon which the

                             Id. at 1072.

     Here, Appellant has not explained how the evidence discussed above

was in any way related to the criminal episode at issue or was probative of

an element of a crime or a defense. (See                           -42). In

Commonwealth v. Sasse, 921 A.2d 1229 (Pa. Super. 2007), appeal

denied, 938 A.2d 1052 (Pa. 2007), the trial court excluded evidence of a

                                                                  al illness,



relevant to his state of mind on the night of the incident. See Sasse, supra

at 1238.   We affirmed, stating that these traits of character were not

pertinent to the incident

attempt to paint [the victim/witness] in a negative light at trial and,

                                                  Id. We see no difference

between Sasse and the instant matter; thus the trial court did not abuse its



See id.




                                   - 20 -
J-S48045-14


      In his final claim, Appellant challenges both the weight and sufficiency

of the evidence. (See                  ief, at 43-45). Our standard of review

for sufficiency of the evidence claims is well settled:

            We must determine whether the evidence admitted at trial,
      and all reasonable inferences drawn therefrom, when viewed in a
      light most favorable to the Commonwealth as verdict winner,
      support the conviction beyond a reasonable doubt. Where there
      is sufficient evidence to enable the trier of fact to find every
      element of the crime has been established beyond a reasonable
      doubt, the sufficiency of the evidence claim must fail.

            The evidence established at trial need not preclude every
      possibility of innocence and the fact-finder is free to believe all,
      part, or none of the evidence presented. It is not within the
      province of this Court to re-weigh the evidence and substitute
      our judgment for that of the fact-
      burden may be met by wholly circumstantial evidence and any

      finder unless the evidence is so weak and inconclusive that, as a
      matter of law, no probability of fact can be drawn from the
      combined circumstances.

Commonwealth v. Tarrach, 42 A.3d 342, 345 (Pa. Super. 2012) (citations

omitted).



Court has repeatedly stated that, when challenging the sufficiency of the



element or elements upon which the ev

preserve the issue for appeal.      Commonwealth v. Williams, 959 A.2d
1252, 1257 (Pa. Super. 2008) (quoting Commonwealth v. Flores, 921
A.2d 517, 522-23 (Pa. Super. 2007)).          Such specificity is of particular

importance in cases where, as here, the jury convicted Appellant of multiple

                                     - 21 -
J-S48045-14


crimes against two victims; and each of the crimes contains elements that

the Commonwealth must prove beyond a reasonable doubt. See id. at 1258



                                                     -[s]entence motion with



(Concise Statement of Matters Complained of on Appeal, 12/05/13, at

unnumber

vague 1925(b) statement, which convictions he seeks to challenge and the



evidence claim waived.

        Further, even if we did not find this claim subject to waiver for the



underdeveloped.     Appellant does not set forth the elements of the crimes

that the jury convicted him of and does not set out the standard of review

for sufficiency of the evidence claims.      (See                       -45).

Further, Appellant comingles his weight and sufficiency of the evidence

claims. (See id.). His argument is generally devoid of both citations to the

record and citation to relevant legal authority.    (See id.).   Accordingly,

Appellant has waived his sufficiency of the evidence claim for this reason as

well.    See Commonwealth v. Liston, 941 A.2d 1279, 1285 (Pa. Super.

2008) (en banc), affirmed in part and vacated in part, 977 A.2d 1089 (Pa.

2009).


                                    - 22 -
J-S48045-14


      Even if Appellant had not waived this claim for these reasons, it would



claim that the jury rendered an inconsistent verdict. (See Appel

at 43-45).                                                          a mere facial

inconsistency in verdicts is not a valid basis upon which to upset a conviction



Commonwealth v. Magliocco, 883 A.2d 479, 492 (Pa. 2005) (citation

omitted); see also Commonwealth v. Rakowski, 987 A.2d 1215, 1220

(Pa. Super. 2010), appeal denied, 9 A.3d 629 (Pa. 2010) (holding that an

inconsistent verdict is not a basis for reversal).

      Further, because the evidence against Appellant mainly consisted of



should not have credited the testimony of the victim.               However, an

argument that the finder of fact could not have credited

testimony goes to the weight of the evidence, not the sufficiency of the

evidence.    See Commonwealth v. W.H.M., Jr., 932 A.2d 155, 160 (Pa.



events   goes    to   the   weight,    not     sufficiency   of   the   evidence);

Commonwealth v. Wilson, 825 A.2d 710, 713-14 (Pa. Super. 2003)

(holding that review of the sufficiency of the evidence does not include an

assessment of the credibility of testimony; such a claim goes to the weight

of the evidence); Commonwealth v. Gaskins, 692 A.2d 224, 227 (Pa.


                                      - 23 -
J-S48045-14


Super. 1997) (holding that credibility determinations are made by the finder

of fact and challenges to those determinations go to the weight, not the

sufficiency of the evidence). Accordingly, Appell



       Our scope and standard of review of a weight of the evidence claim is

also long-settled:11

             The finder of fact is the exclusive judge of the weight of
       the evidence as the fact finder is free to believe all, part, or none
       of the evidence presented and determines the credibility of the
       witnesses.

             As an appellate court, we cannot substitute our judgment
       for that of the finder of fact. Therefore, we will
       verdict and grant a new trial only where the verdict is so

       verdict is said to be contrary to the evidence such that it shocks
                                                          totters on her

       causes the trial judge to lose his breath, temporarily, and causes
       him to almost fall from the bench, then it is truly shocking to the
       judicial conscience.

              Furthermore, where the trial court has ruled on the weight

       underlying question of whether the verdict is against the weight
       of the evidence. Rather, appellate review is limited to whether
       the trial court palpably abused its discretion in ruling on the
       weight claim.

Commonwealth v. Boyd, 73 A.3d 1269, 1274-75 (Pa. Super. 2013) (en

banc) (citation and internal quotation marks omitted).
____________________________________________


11
   Appellant properly preserved his weight of the evidence claims in a post-
trial motion. (See Post-Sentence Motion, 6/14/13, at 7-8).




                                          - 24 -
J-S48045-14


                                                             t of the evidence

                                             Commonwealth v. Diggs, 949
A.2d 873, 879-80 (Pa. 2008), cert. denied, 556 U.S. 1106 (2009) (citation

omitted).

                                             -sentence motion, the trial court

explai                                                                    See

Trial Court Opinion and Order, 11/13/13, at 4-6).        We have thoroughly



that the trial court did not commit a palpable abuse of discretion in rejecting



the evidence claim must fail.



sentence.

            Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/3/2014




                                    - 25 -